373 F.2d 514
William J. BOWIE, Appellant,v.Lawrence E. WILSON, Warden, California State Prison, SanQuentin, California, Appellee.
No. 20846.
United States Court of Appeals Ninth Circuit.
Feb. 15, 1967.

Treuhaft & Walker and Doris Brin Walker, Oakland, Cal., Ralph Johansen, Berkeley, Cal., for appellant.
Thomas C. Lynch, Atty. Gen. of Cal., Albert W. Harris, Jr., Edward P. O'Brien, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before CHAMBERS, Circuit Judge, JONES, Judge of the Court of Claims, and HAMLEY, Circuit Judge.
PER CURIAM:


1
The order of the district court denying a writ of habeas corpus is vacated.  The district court will hold the petition in abeyance for a reasonable time to permit the appellant to seek relief in the appropriate state courts on the following three points:


2
1.  Whether he was deprived of his right of confrontation of witnesses as guaranteed by the Sixth Amendment.


3
2.  Whether his incriminating statements were involuntary.


4
3.  Whether he should have been warned as to his right not to testify as guaranteed by the United States Constitution.


5
Also, if California procedure permits it now, appellant should there present or re-present his contention that he did not voluntarily and intelligently waive counsel.  This court is concerned about this point and has not disposed of it.


6
This decision is not a final decision on any point on the merits.